254 Ind. 183 (1970)
258 N.E.2d 621
STATE BOARD OF TAX COMMISSIONERS
v.
WARNER PRESS, INC.
No. 570S120.
Supreme Court of Indiana.
Filed May 28, 1970.
Theodore L. Sendak, Attorney General, Lloyd C. Hutchinson and James B. Droege, Deputies Attorney General for appellant State Board of Tax Commissioners. Walter C. Dietzen, County Attorney of Madison County, for appellant Madison County Board of Review.
Philip S. Cooper, of Anderson, James R. Stanley, of New Castle, Busby, Austin, Cooper & Farr, of counsel, of Anderson, and Scotten & Hinshaw, of counsel, of New Castle, for appellee.
GIVAN, J.
This case comes to our Court on a petition to transfer from the Appellate Court of Indiana. The Appellate Court decision was rendered June 23, 1969, and is reported in 248 N.E.2d 405.
This Court approves and adopts the decision reached in the Appellate Court with the exception of the statement contained therein charging the costs of the appeal to the appellants. The appellants in this cause are the State Board of Tax Commissioners and the Madison County Board of Review. Under the authority of State Board of Tax Commissioners v. Traylor (1967), 141 Ind. App. 324, 228 N.E.2d 46, 10 Ind. Dec. 676, the following statement was made:
"Burns' Ind. Stat. Ann. (1961 Rpl.) § 64-1601, provides that the State Board of Tax Commissioners is an agency *184 of the state. We have no statute expressly authorizing the taxing of costs against the State Board in the defense of assessments and appraisements made by it.
"We hold that said judgment of the trial court taxing costs against the State Board is contrary to law."
We are in agreement with the above quotation and, therefore, modify the Appellate Court's decision by striking the last sentence assessing costs against the appellants.
Transfer is therefore granted for the limited purpose of modification of the Appellate Court's decision as above set out and the decision is so modified.
Hunter, C.J., Arterburn and Jackson, JJ., concur; DeBruler, J. votes to grant transfer and consider this case fully on its merits.
NOTE.  Reported in 258 N.E.2d 621.